Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156604                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  In re B. HADD, Minor.                                             SC: 156604                                        Justices
                                                                    COA: 337097
Bay CC Family Division:
                                                                    14-011751-NA
  _______________________________________/

         On order of the Court, the application for leave to appeal the September 12, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Hill, Minors (Docket No. 155152), is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2017
           d1024
                                                                               Clerk